—Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered October 26, 1999, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Pursuant to a negotiated plea agreement, defendant pleaded guilty to the crime of criminal sale of a controlled substance in the third degree in full satisfaction of two indictments and was sentenced as a second felony offender to an indeterminate term of 5 to 10 years in prison. Defendant appeals contending that the sentence imposed was harsh and excessive.
We affirm. A sentence within the permissible statutory range will not be disturbed unless extraordinary circumstances exist warranting a modification in the interest of justice (see, People v Dolphy, 257 AD2d 681, 685, lv denied 93 NY2d 872). Given defendant’s criminal record, we find no reason to disturb the sentence (see, People v Biggs, 268 AD2d 800).
Cardona, P. J., Peters, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.